—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered August 18, 1997, convicting her of arson in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant contends that the evidence presented at trial was legally insufficient to establish the “damage” element required for a conviction under arson in the second degree (Penal Law § 150.15). We disagree. The evidence adduced at trial established that portions of the building in question exhibited a burn pattern and charring as a result of fire. The slightest damage to a building is sufficient to constitute the damage element for the purposes of arson in the second degree (see, People v McDonald, 68 NY2d 1; People v Fleming, 164 AD2d 942). Ritter, J. P., Joy, H. Miller and Smith, JJ., concur.